Opinion issued May 3, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00027-CR
———————————
JAMES
WHITNEY BROWN, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 184th District Court
Harris
County, Texas

Trial
Court Case No. 1243106
 

MEMORANDUM OPINION
On December 14, 2011, the trial court sentenced appellant, James
Whitney Brown, to 12 years in the Institutional Division of the Texas
Department of Criminal Justice for the felony offense of aggravated sexual
assault.  On December 21, 2011, appellant
filed a notice of appeal. On January 13, 2012, appellant timely filed a motion
for new trial, which the trial court granted on January 20, 2012. The granting
of a motion for new trial restores the case to its position before the former
trial.  See Tex. R. App P.
21.9(b).  The appeal was rendered moot by
the order granting a new trial.  See id.
Accordingly, we dismiss the appeal as moot.  See Tex. R. App. P. 43.2(f). We dismiss any
pending motions as moot. 
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and
Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).